           Case 1:21-cv-04216-LTS Document 8 Filed 09/07/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMARR CREDLE,

                                 Plaintiff,
                                                                 1:21-CV-4216 (LTS)
                     -against-
                                                              ORDER OF DISMISSAL
 THE CITY OF NEW YORK,

                             Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       By order dated June 3, 2021, the Court granted Plaintiff leave to file an amended

complaint within sixty days. That order specified that failure to comply would result in dismissal

of the complaint for failure to state a claim on which relief may be granted. Plaintiff has not filed

an amended complaint. Accordingly, the complaint, filed in forma pauperis (IFP) under 28

U.S.C. § 1915(a)(1), is dismissed for failure to state a claim on which relief may be granted. See

28 U.S.C. § 1915(e)(2)(B)(ii).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    September 7, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
